Citation Nr: 1014227	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to DIC at the aid and attendance (A&A) rate.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
recognized active service from September 1941 to April 1942, 
and from July 1945 to February 1946.  He died in January 
1995.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 letter and 
April and June 2005 rating decisions of the Manila RO.  The 
case was before the Board in April 2007, when it was remanded 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  .

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.  


REMAND

The April 2007 Board remand directed the RO (via the AMC) to 
forward the claims folder to an appropriate physician for 
review and comment regarding whether the cause of the 
Veteran's death was related to a disease or injury in 
service.  Unfortunately, in the course of the RO's processing 
of the remand request the Veteran's claims file was lost.  
Returned to the Board is what is characterized as a 
"rebuilt" file, containing a copy of the April 2007 remand, 
a May 2007 letter from the AMC to the appellant, a copy of 
the January 2010 VA examination report, and a January 2010 
Supplemental Statement of the Case (SSOC).  Such record is 
woefully inadequate to address the merits of the appeal.  

The Board notes that it is well-established that in cases 
such as this where records in the custody of VA have been 
lost (as the January 2010 VA examiner indicated that he had 
records before him, including the claims folder), VA has a 
"heightened" duty to assist in the development of the 
claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  Therefore, an exhaustive attempt to reconstruct the 
file to the fullest extent possible is necessary to comply 
with the VA's duty to assist.  Such development must include: 
checking all pertinent electronic records (for copies of any 
administrative decisions, correspondence, etc.) or any other 
records (to include any private treatment records from Dr. T. 
B. L.) available in the RO; seeking copies of any records the 
RO may have received from Federal records depositories; to 
include the National Personnel Records Center; and asking the 
appellant to resubmit copies of any pertinent records cited 
in the electronic records (and copies of any further 
pertinent information and evidence in her possession)(as it 
does not appear that such was done in the limited attempt to 
date to rebuild the claims folder).  

As a grant of service connection for cause of the Veteran's 
death would have bearing on the appellant's claim seeking aid 
and attendance benefits, these issues are inextricably 
intertwined.  Consequently, consideration of the claim for 
aid and attendance benefits must be deferred pending a final 
decision on the claim seeking service connection for cause of 
the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO (via the AMC) must arrange for 
exhaustive and expeditious development to 
reconstruct the Veteran's claims file to 
the fullest extent possible, to include 
searching all pertinent electronic records 
(for copies of any administrative 
decisions, SOC and/or prior SSOC that 
addresses the merits of the claim, 
correspondence, etc.) or any other 
records, to include any private treatment 
records from Dr. T. B. L., as instructed 
in the April 2007 Board remand, available 
in the RO; asking for copies of any (and 
all) records the RO may have received from 
Federal records depositories, to include 
the National Personnel Records Center 
(e.g., certifications of 
service/nonservice) or requesting 
recertification, as indicated if copies of 
previous certifications are unavailable; 
and asking the appellant to resubmit 
copies of all evidence or information 
pertaining to her claim in her possession.  

2.  Thereafter, the RO should review the 
record, and readjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and afford the appellant 
the opportunity to respond before the case 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

